May 2, 2013 BNY MELLON FUNDS TRUST BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Small Cap Multi-Strategy Fund Supplement to Statement of Additional Information dated December 31, 2012 The following information supplements and supersedes any contrary information contained in the section of the Trust's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of other accounts advised by the primary portfolio managers shown below and assets under management in those accounts as of March 31, 2013: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Todd W. Wakefield 7 $ 1.27 B 4 $750.80 M 22 $ 1.83 B Robert C. Zeuthen 7 $ 1.27 B 4 $750.80 M 22 $ 1.83 B The following table provides information on accounts managed (included within the table above) by the primary portfolio managers shown below that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Todd W. Wakefield Other Accounts 1 $3.26 M Robert C. Zeuthen Other Accounts 1 $3.26 M As of the date of this Supplement, neither Todd W. Wakefield nor Robert C. Zeuthen own shares of the funds
